DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species A (figs 1-8) in the reply filed on 9/20/2022 is acknowledged.
The examiner notes that applicant did not provide which claims read on the elected Species A. Claims 163-176, 179-181 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/20/2022.
Claims 163, 179, 181 each recites a “collar” which was not disclosed in the elected species. Non elected Species E (collar #1202) and Species F (collar #1304) recite collars. As such Claim 163 and its dependent claims, Claims 179, 181 are withdrawn. 
Claim 171 recites “a second articulating surface:
supported by the support member about a central axis of the access hole; and
engageable with the first articulating surface such that the central longitudinal axis of the implant is adjustable at a range of angles relative to the central axis of the access hole” which was not disclosed in the elected Species. As seen in Fig 8 and paragraph 227 of the specification, where the longitudinal axis of the support member (buttress plate #102) is adjustable. There is nothing in the specification that discloses how the central longitudinal axis of the implant is adjusted by the support member. Likewise, it is not clear which embodiment allows for this limitation. As such claims 171 and its dependent claims are also withdrawn. 
Claims 180 recites “removing the locking screw..” which was not disclosed in the elected embodiment nor was this disclosed in the original specification. As such claim 180 is also withdrawn. It is noted that Claim 181 has the same issue in addition to the recitation of the collar. 

Information Disclosure Statement
	Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action and requests the applicant to fill in 6th Column (Relevant Passages section).
The information disclosure statement filed 10/24/2022 (NPL cite #7, #8)(foreign patent cite #12 WO20100658551)(foreign patent cite #17 DE8528770U)(cite #21 EP02553526) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 10/24/2022 (cite #1 FR2781360) (foreign patent cite #17 DE8528770U)(cite #1 EP1669035) fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 177-178 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brenzel US 2009/0182336 in view of Kessler EP 0689800 (reference is made to Machine English Translation attached herein).
Regarding Claim 177, Brenzel discloses a method for stabilizing an implant inside a bone, the method comprising: 
inserting an implant (#100, Fig 17) into the bone though an access hole in the bone (see Fig below); 
adjusting an angle between a central longitudinal axis of the expandable implant and a central axis of the access hole (see Fig below, where the implant is inserted on a non-linear path such that when inserting, the angle between the central longitudinal axis and the central axis is adjusted).
Benzel discloses the access hole is covered by a plug (#1702) but does not disclose how the plug (#1702) is coupled to the implant and fixing the angle by pressing a first articulating surface affixed to the expandable implant against a second articulating surface supported by the outside surface of the bone, pressing the first articulating surface against the second articulating surface by inserting a locking screw into the access hole and engaging the implant.

    PNG
    media_image1.png
    557
    882
    media_image1.png
    Greyscale

Regarding Claim 177, Kessler discloses a method for stabilizing an implant inside a bone, the method comprising: 
inserting an implant (#2, Fig 17) into the bone though an access hole in the bone (see Fig below); 
adjusting an angle between a central longitudinal axis of the expandable implant and a central axis of the access hole (see Fig below, where the implant is inserted on a non-linear path such that when inserting, the angle between the central longitudinal axis and the central axis is adjusted); and
 fixing the angle by pressing a first articulating surface (upper surface of the implant #2, Fig 17) affixed to the expandable implant against a second articulating surface (bottom surface of #34) supported by the outside surface of the bone (see Fig 17, Fig below, paragraph 27).
Regarding Claim 177, Kesller discloses pressing the first articulating surface against the second articulating surface by inserting a locking screw (see Fig below) into the access hole and engaging the implant (see Fig below, paragraph 27).
Kessler discloses the second articulating surface (bottom surface of #34) is a separate component from the implant and plugs the access hole (see Fig below, Fig 17, covers the access hole) and fixes the implant in place (paragraph 27, see Fig below, via the locking screw and by an additional screw in the bone ).


    PNG
    media_image2.png
    566
    727
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the plug (#1702) of Benzel to be a separate component from the implant, such that the lower surface defines a second articulating surface that presses against a top surface/first articulating surface of the implant, and has two openings for a locking screw and another screw, in view of Kessler above because this provides a known configuration for attaching the plug to the implant and where the plug can be used to fix the implant in place. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773